 COMPUTER SYSTEMS, INC.255Computer Systems,Inc. and Teamsters Local Union763, affiliated with the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and HelpersofAmerica,Independent,Petitioner.Case 19-RC-6337June19, 1973DECISION ON REVIEWBY CHAIRMAN MILLER ANDMEMBERSKENNEDYAND PENELLOOn November 3, 1972, Charles M. Henderson, theRegional Director for Region 19, issued his Decisionand Direction of Election in the above-entitled pro-ceeding in which he found the following unit to beappropriate:All employees of the Employer located at its Tu-kwila,Washington facility, including accountingdepartment employees, computer graphics de-partment employees, computer operators, input,output and distribution clerks, receptionists,nonconfidential secretaries, customer servicerepresentatives, and messengers, but excludingcomputer output microfilm department employ-ees, programmers, systems analysts, professionalemployees, confidential employees, and supervi-sors as defined in the Act.Thereafter, in accordance with Section 102.67 of Na-tional Labor Relations Board Rules and Regulations,the Employer filed a request for review on the groundsthat the Regional Director departed from officiallyreported precedent in excluding the programmers andsystems analysts from the unit found appropriate, andthat there is a lack of precedent as to the appropriateunit for employees of independent self-contained dataprocessing service bureaus.On February 5, by telegraphic order, the NationalLabor Relations Board granted the request for reviewand indicated that in the absence of officially reportedBoard precedent involving units in operations such asthe Employer's, it would review the record with re-spect to all unit placement determinations made bythe Regional Director. Thereafter, the parties filedbriefs on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in this,case including the briefs on review, and makes thefollowing findings:The Employer is an independent data processingbureau engaged in the sale of data processing services.Only the Employer's Tukwila facility is involved inthis proceeding. There is no history of collective bar-gaining among the Employer's employees.The Tukwila facility is a two-story building, thesecond floor of which is vacant. The 8 systems ana-lysts and 11 programmers do not work together in anyone area of the facility, but rather, are distributed invarious departments.' All employees have a commonparking lot, restrooms, and lunchrooms. The Employ-er operates the facility on a 24-hour-a-day, 7-day-a-week basis. However, most employees, including theanalysts and programmers, work a 40-hour week,Monday through Friday.The Employer's supervisory hierarchy consists ofthree intermediate supervisors who report directly tothe president, and department level supervisors, in-cluding one who is in charge of computer graphics,systems analysts, and programmers. The Employer'spresident makes the final decisions on all personnelactions, including hiring, promotion, discipline, anddischarge, although it appears that all supervisors canmake effective recommendations to the presidentconcerning these personnel actions?The duties of the analyst and programmers requirethem to have frequent contact with employees inother classifications. The systems analyst's first con-tact is with the customer service representatives whoexplain the needs of the customer to the analyst. Theanalyst, who is familiar with the softwear availableand the capabilities of the computer, tells the pro-grammer which system or systems will best meet aparticular customer's needs. The programmer, giventhis information, writes a program in computer lan-guage or machine code which will produce the desiredresult. The programmer must then communicate thisinformation to the keypunchers and/or the computeroperators. Depending upon the particular needs of thecustomer, the analysts and programmers may havecontact with other employees. For example, if a cus-tomer needs his data in the form of a graph or chart,the analyst must meet with graphics department em-ployees to coordinate the production of the chart orgraph.The analysts and programmers are salaried, withthe exception of one analyst and three programmerswho are paid on an hourly basis. Virtually all otheremployees are paid on an hourly basis (the one excep-tion being customer service representatives, who wereincluded in the unit by the Regional Director). The1The Regional Director treated employees in the graphics department byjob classification,rather than by department He therefore excluded thecombination analyst-programmer in that department on the same basis as theanalyst and programmers2The Employer's brief on review indicates that some of theduties previ-ously carried on by the president are now handled by the generalmanager,a newly created position204 NLRB No. 34 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDdifference in mode of payment appears to be attribut-able to the fact thatsomeemployees were employedby companies which merged with the Employer andhave retained to a degree the same terms and condi-tions of employment they had under their premergercompanies.The analysts and programmers are subject to tem-porary assignments away from the Tukwila facility,on "loan" to customers. The customer service repre-sentatives are also subjectto assignmentaway fromthe Tukwila facility.The Regional Director found the record evidenceinsufficientto establish that the analysts and pro-grammers are technical employees within the Board'sdefinition set forth inLitton Industries of Maryland,Incorporated,125 NLRB 722.The Employer contends that the Regional Directorerred in relying onThe Ohio Casualty Insurance Com-pany,175 NLRB 860. In thatcase, the Board excludedprogrammers and analysts from a requested unit com-prisedmainly of office clerical employees, findingthat significant differences existed between them andoffice clerical employees in regard to jobfunctions,responsibilities,use of initiativeand independentjudgment,immediatesupervision, wages, and hours.We find merit in the Employer's contention.Here, asindicated, the Employer is an independent data pro-cessingbureau and most of the employees sought tobe represented are data processing employees. Thefacts here also show that its operations are highlyintegrated, there is geographical separation of pro-grammersand analysts from other employees, equip-ment is shared by employees with differentclassifications,and there is frequent contact amongall data processing employees. In view of thedemons-trated close community of interest here between thedisputed analysts and programmers and other dataprocessing employees, and the absence of a labor or-ganization seeking to represent them separately, weconclude, contrary to the Regional Director, that theanalysts and programmers must be included in theunit .3We find, therefore, that the appropriate unit, asmodified herein, is as follows:All employees of the Employer at its Tukwila,Washington, facility, including accounting de-partment employees, computer graphics depart-ment employees, systems analysts, computerprogrammers, computer operators, input, output,and distribution clerks, receptionists, nonconfi-dential secretaries, customer service representa-tives, and messengers, but excluding computeroutput microfilm department employees, profes-sional employees, confidential employees, andsupervisors as defined in the Act.Accordingly, the case is remanded to the RegionalDirector for the purpose of conducting an electionpursuant to his Decision and Direction of Election, asmodified herein, except that the payroll period fordetermining eligibility shall be that immediately pre-ceding the date this decisionissues.[Excelsiorfoot-note omitted from publication.]J Insomuch as we haveincludedthe programmers and analysts in the unit,we shall also include the analyst-programmer working in the graphics depart-mentAs the two computer outputmicrofilm employeesdo not work in theTukwila facility, andthe partiesagree they should notbe included,we shallexclude them from the unit.As the unit found appropriate herein is more comprehensive than thatdefined in the RegionalDirector'sDecision and Direction of Election, weshall instruct the Regional Director to determine the adequacy of thePetitioner's showing of interest in the aforedescribed appropnate unit beforeproceeding with an election herein